Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. Motion for assignment of counsel, denied. Cross motion by respondent to dismiss appeal on the ground that it was not timely taken, denied, without prejudice to renewal. The papers submitted do not disclose all the facts hearing upon the timeliness of the appeal. Henee, we cannot presently determine whether the appeal was taken within the time prescribed by law (Code Crim. Pro., § 521). Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.